 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorneys
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            2:17-CR-00053-JAM
12                 Plaintiff,
                                                          STIPULATION AND ORDER FOR
13          v.                                            CONSOLIDATED ANCILLARY HEARING
                                                          AND BRIEFING SCHEDULE
14   TIMOTHY CHAPIN,
     MANUEL AGUEROS,
15   PAUL FOURNIER,
     ROBERT LAUTENSLAGER,
16   JEFFEREY REILLEY, AND
     JORGE EGUILUZ,
17
                   Defendants.
18

19

20          The United States of America through its undersigned counsel, Kevin C. Khasigian, Assistant

21 United States Attorneys and counsel for Petitioner National Union Fire Insurance Company of

22 Pittsburgh, Pa. (“National Union”), Katherine Musbach, respectfully request that the Court schedule a

23 consolidated ancillary hearing on Petitioner’s filings [ECF Nos. 80 and 107] for November 19, 2019 at

24 9:15 a.m. Subject to the Court's approval, the United States and Petitioner National Union further

25 propose the following briefing schedule: the Government to respond 14 days prior to the hearing

26 scheduled on November 19, 2019, and Petitioner to reply no later than 7 days thereafter. The ancillary

27 hearing date and associated briefing schedule are requested to sync the ancillary litigation and sentencing

28
                                                         1                Stipulation and Order re Ancillary Hearing and
                                                                          Briefing Schedule
 1 proceedings for the defendants who are connected to the underlying forfeiture, including defendant Paul

 2 Fournier. This is a multi-defendant case involving various seized assets and potential third party

 3 interests, thus the above request will allow the parties to coordinate ancillary proceedings for any assets

 4 forfeited from co-defendants in this case.

 5          WHEREFORE, based on the foregoing, and for good cause shown, the United States and

 6 Petitioners hereby stipulate that the ancillary hearing be scheduled on November 19, 2019 at 9:15 a.m.,

 7 the Government to respond 14 days prior, and Petitioner to reply 7 days following any opposition.

 8

 9 Dated: 10/4/2019                                       McGREGOR W. SCOTT
                                                          United States Attorney
10

11                                                By:     /s/ Kevin C. Khasigian
                                                          KEVIN C. KHASIGIAN
12                                                        Assistant U.S. Attorneys
13
     Dated: 10/3/19
14                                                By:     /s/ Katherine Ann Musbach
15                                                        KATHERINE ANN MUSBACH
                                                          Counsel for Petitioner National Union
16                                                        (Authorized by email)
17

18
                                                     ORDER
19

20          IT IS SO ORDERED.

21   Dated: 10/7/19                                              /s/ John A. Mendez
                                                             HONORABLE JOHN A. MENDEZ
22                                                           United States District Court Judge
23

24

25

26

27

28
                                                         2                 Stipulation and Order re Ancillary Hearing and
                                                                           Briefing Schedule
